PCIJ_AB_78_SocieteCommercialeBelgique_BEL_GRC_1939-06-15_ANX_01_NA_NA_FR.txt. 188

ANNEXE

DOCUMENTS SOUMIS A LA COUR

I. — DOCUMENTS DÉPOSÉS AU NOM DU GOUVERNEMENT BELGE.

A. — Au cours de la procédure écrite :

. Lettres adressées, les 21 septembre et 31 octobre 1933, par le ministre des Aff.

étr. de Grèce au ministre de Belgique à Athènes.

. Lettre adressée, le 30 décembre 1933, par la Société commerciale de Bel-

gique aux ministres des Communications et des Finances de Grèce.

. Lettre adressée, le 30 avril 1934, par le ministre de Belgique à Athènes
_au ministre des Aff. étr. de Grèce.

. Procès-verbal de la séance du 11 juillet 1934 de la Commission d’arbitrage.
. Lettre adressée, le 11 septembre 1934, par le ministère des Communica-

tions de Grèce à la société.
Compromis arbitral du 30 août 1934.

. Sentence arbitrale du 3 janvier 1936.
. Sentence arbitrale du 25 juillet 1936.
. Lettre adressée, le 3 août 1936, par la société aux ministres des Finances

et des Communications de Grèce.

. Loi de nécessité sub n° 361 — 1936.
. Lettre adressée, le 19 septembre 1936, par la société au ministre des

Finances de Grèce.

. Lettre adressée, le 29 septembre 1936, par le ministère des Finances de

Grèce à la Société nationale de Crédit à l'Industrie, à Bruxelles.

. Lettre adressée, le 15 septembre 1936, par la société au ministre des

Finances de Grèce.

. Note verbale transmise, le 11 décembre 1936, par le ministre de Belgique

à Athènes au ministère des Aff. étr. de Grèce.

. Lettre adressée, le 21 décembre 1936, par les délégués de la société au

ministre des Finances de Grèce.

. Note adressée, le 31 décembre 1936, par le Gouvernement hellénique aux

délégués de la société.

. Lettre adressée, le 5 janvier 1937, par les délégués de la société au ministre

des Finances de Grèce.

. Lettre adressée, le 21 mai 1937, par la société au ministre des Finances

de Grèce.

. Lettre adressée, le 14 juin 1937, par le ministre de Belgique à Athènes

au président du Conseil de Grèce.

. Lettre adressée, le 28 juin 1937, par le ministère des Aff. étr. de Grèce

au ministre de Belgique à Athènes.

. Lettre adressée, le 12 juillet 1937, par le ministre de Belgique à Athènes

au président du Conseil de Grèce.

. Lettre adressée, le 9 août 1937, par le ministre. de Belgique à Athènes

au président du Conseil de Grèce.

. Lettre adressée, le 20 octobre 1936, par la Société nationale de Crédit à

l'Industrie, à Bruxelles, au ministère des Finances de Grèce.

. Note verbale transmise, le 6 septembre 1937, par le ministère des Affaires

étr. de Grèce au ministre de Belgique à Athènes.

. Note verbale transmise, le 6 septembre 1937, par le ministère des Aff.

étr. de Grèce au ministre de Belgique à Athènes.
189 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

ON tn

iS)

33

. Note verbale transmise, le 22 décembre 1937, par le ministre de Belgique

à Athènes au ministère des Aff. étr. de Grèce.

. Note verbale transmise, le 17 février 1938, par le ministère des Aff. étr.

de Grèce au ministre de Belgique à Athènes.

. Extrait du rapport du tiers expert du 11 juillet 1936 (Indemnités récla-

mées par le Gouvernement — Dommages pour non-exécution intégrale du
programme).

. Extrait du rapport du tiers expert du 11 juillet 1936 (Indemnités récla-

mées par le Gouvernement — Dommages pour retard).

. Avis du tiers expert du 20 mars 1936 au sujet des pénalités infligées à la

>

société à la suite de la livraison tardive du matériel roulant.

. Note remise le 21 février 1927 au ministre des Aff. étr. de Gréce par le

ministre de Belgique à Athènes.

. Quelques caractéristiques des conventions conelues, de 1924 à 1926, par

le Gouvernement hellénique pour l'exécution de travaux publics et leur
financement.

. Extrait du rapport du tiers expert du 11 juillet 1936 (Indemnités deman-

dées par la société — Avis sur le fond).

. Extrait du Messager d'Athènes du 6 octobre 1938: « Un pays au travail ».

. Extraits du compte rendu des opérations de la Commission financière

internationale pour l’année 1937.

. Messager d'Athènes des 7, 8 et 9 novembre 1937. — Extraits du discours

de M. Metaxas à Patras.

. Extrait du Messager d'Athènes du 3 août 1938: « L'œuvre du 4 août

illustrée par les chiffres ».

. Messager d'Athènes du 4 août 1938. — Extrait du message du chef du

Gouvernement au peuple hellène.
B. — Au cours de la procédure ovale :
Convention du 27 août 1925, passée entre le Gouvernement hellénique et la
Société commerciale de Belgique, et Accords complémentaires.
II. — DocUMENTS DÉPOSÉS AU NOM DU GOUVERNEMENT HELLÉNIQUE.

A. — Au cours de la procédure écrite :

. Carte ferroviaire du Royaume de Grèce, avec indication des lignes prévues

par la Convention du 27 août 1925.

. Extraits de la Convention du 27 août 1925, en ce qui concerne le coût
7 925

des travaux à exécuter par la société.

. Extraits des conventions et accords en ce qui concerne la nature de

l'emprunt or.

. Accord conclu entre le Gouvernement hellénique et les porteurs d’obliga-

tions de sa Dette extérieure (sept. 1932 — en anglais, avec traduction
en français).

. Accord de novembre 1933 (en anglais, avec traduction en français).

. Accord d'août 1936 (en anglais, avec traduction en français).

. Encaisse de la Banque de Grèce en or et en devises étrangères.

. Rapport présenté par le Comité financier au Conseil de la Société des

Nations à la date du 30 juin 1933 (doc. S. d. N. C. 387. M. 194 — 1933. IE. A).

B. — Au cours de la procédure ovale :

. Communication du Conseil des. porteurs de titres étrangers et du Comité

des Emprunts de la Société des Nations, publiée le 2 mars 1939 dans la
presse de Londres (en anglais et en français).

. Budget de l'État hellénique (années 1936-1937, 1937-1938, 1938-1939).
190 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

34

>

. Remises des émigrants grecs à l’étranger (années 1930, 1932, 1936, 1937,

1938).

. Service de la Dette publique extérieure (années 1936-1937, 1937-1938,

1938-1939).

. Dépenses extraordinaiies pour la défense nationale (en dehors des dépenses

ordinaires) (années 1935-1936 à 1939-1940).

. Pourcentage de la consommation en céréales couvert par la production

du pays (années 1936-1938).

. Sommes payées pour céréales importées (années 1936, 1937).
. Encaisse or et devises -de la Banque de Grèce (années 1933-1938).

. Statistiques de la Banque de Grèce relatives à l’encaisse de la Banque et

à la circulation monétaire (années 1936-1938).

. Déficit de la balance des paiements (années 1936-1938).

. Indice de l'activité économique (années 1928, 1932-1938).

. Indice des cours des valeurs à la Bourse d'Athènes (années 1928-1938).
. Nombre indice du coût de la vie pour quarante-quatre villes de Grèce

(années 1931-1939).
